UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                   No. 08-7584


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIE MEADOWS, a/k/a Chilly Willie,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:03-cr-01094-HFF-13)


Submitted:        March 30, 2009                 Decided:   April 8, 2009


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willie Meadows, Appellant Pro Se.     Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Willie Meadows appeals from the district court’s order

denying him a sentence reduction under 18 U.S.C. § 3582(c)(2)

(2006).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.   United States v. Meadows, No. 7:03-cr-01094-

HFF-13 (D.S.C. June 18, 2008).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




                                 2